Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The objection to Claim 7 is withdrawn in light of Applicant’s amendment filed on 8/10/22.

As per Claim 1, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (MADSEN, Pub. No:  US 2015-0240431; ELTON, US Patent No.: 4,571,695; HAY, Pub. No.: US 2018-0038218; ODEA, US Pub. No.: 2015-0293216) does not teach nor suggest in detail the limitations: 
“An apparatus for rolling weight deflection measurement comprising: a rolling wheel configured to be moved along a measuring surface in a first direction, a frame extending essentially along said measuring surface in said first direction, at least one carrier, a number of spaced apart range sensors arranged on said at least one carrier and configured to measure a distance to said measuring surface at pavement locations passed by the apparatus, a first range sensor of the said range sensors being arranged at a fixed location with respect to said rolling wheel, and a remainder of the said range sensors being arranged in a spaced apart manner in line with said first range sensor in the first direction, and at least one inclination sensor configured to measure at least a change in inclination of said at least one carrier, wherein the said range sensors and the said at least one inclination sensor provide input to a data processor adapted to calculate a curvature of a depression basin formed by the apparatus in the measuring surface when the apparatus is moved along the measuring surface” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record MADSEN does not teach or suggest in detail range sensors arranged such that one such range sensor is at a fixed location with respect to a rolling wheel and the remainder of the range sensors are spaced apart in line with the fixed range sensor.  In addition, the prior art is silent as to an inclination sensor measuring a change in inclination of a weight deflection apparatus carrier, such that the range sensors and inclination sensor aid in the calculation of a pavement depression basin curvature formed by the weight deflection apparatus measuring surface when the apparatus is moved along the measuring surface as amended by the Applicant.  
MADSEN only discloses a rolling wheel that moves along a measuring surface in a first direction, a frame extending essentially along said measuring surface in said first direction, and spaced apart range sensors arranged on a carrier.  The sensors measure a distance to the measuring surface at pavement locations passed by the apparatus, and four range sensors are arranged in a spaced apart manner in line with the first range sensor in the first direction.  The closest NPL RADA (RADA, “Pavement structural evaluation at the network level”, 2016) discusses generally a rolling weight deflector measurement tool for pavements as directed by the claimed invention but is silent as to the specifics of the number and types of arranged range and inclination sensors as well as silent as to pavement depression basin curvature formation analysis.
Whereas, as stated above, Applicant’s claimed invention recites an apparatus for rolling weight deflection measurement that contains a first range sensor of range sensors being arranged at a fixed location with respect to said rolling wheel, and a remainder of the range sensors being arranged in a spaced apart manner in line with said first range sensor in the first direction.  The claims also recite an inclination sensor configured to measure at least a change in inclination of said at least one carrier, wherein the said range sensors and the said at least one inclination sensor provide input to a data processor adapted to calculate a curvature of a depression basin formed by the apparatus in the measuring surface when the apparatus is moved along the measuring surface. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

As per Claim 6, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (MADSEN, Pub. No:  US 2015-0240431; ELTON, US Patent No.: 4,571,695; HAY, Pub. No.: US 2018-0038218; ODEA, US Pub. No.: 2015-0293216) does not teach nor suggest in detail the limitations: 
“A method for surveying a pavement using a rolling weight deflectometer, comprising: moving a rolling weight deflectometer along a measuring surface; obtaining, using a number of range sensors, a corresponding number of sequential distance measurements over time as the rolling weight deflectometer is moved along said measuring surface, obtaining, using an inclination sensor, a sequence of inclination measurements over time as the rolling weight deflectometer is moved along said measuring surface, comparing distance measurements from the number of sequential distance measurements for a plurality of locations passed by said rolling weight deflectometer, and calculating, based on said distance measurements and corresponding inclination measurements of the sentience of inclination measurements, a curvature parameter of a depression basin” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record MADSEN does not teach or suggest in detail obtaining using an inclination sensor, a sequence of inclination measurements over time as a rolling weight deflectometer is moved along a measuring surface.  The prior art is silent as to comparing distance measurements from the number of sequential distance measurements for a plurality of locations passed by the rolling weight deflectometer, or calculating, based on the distance measurements with corresponding inclination measurements of the sentience of inclination measurements, a curvature parameter of a depression basin as presented by the Applicant.  
MADSEN only discloses a rolling wheel that moves along a measuring surface in a first direction, a frame extending essentially along said measuring surface in said first direction, and spaced apart range sensors arranged on a carrier.  The sensors measure a distance to the measuring surface at pavement locations passed by the apparatus, and four range sensors are arranged in a spaced apart manner in line with the first range sensor in the first direction.  The closest NPL RADA (RADA, “Pavement structural evaluation at the network level”, 2016) discusses generally a rolling weight deflector measurement tool for pavements as directed by the claimed invention but is silent as to the specifics of the number and types of arranged range and inclination sensors as well as silent as to pavement depression basin curvature formation analysis.
Whereas, as stated above, Applicant’s claimed invention recites obtaining through use of an inclination sensor, a sequence of inclination measurements over time as a rolling weight deflectometer is moved along a measuring surface.  The claims recite comparing distance measurements from the number of sequential distance measurements for a plurality of locations passed by the rolling weight deflectometer, as well as calculating, based on the distance measurements and corresponding inclination measurements of the sentience of inclination measurements, a curvature parameter of a depression basin. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-3, 5-7 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481